Exhibit 10.1
SECOND AMENDMENT TO OFFER LETTER
NICK LAZZARO
THIS SECOND AMENDMENT (the “Amendment”) is entered into this 17th day of April,
2012 by and among Vonage Network LLC (the “Company”) and Nick Lazzaro (the
“Executive”).
WHEREAS, the Company and the Executive entered into an Offer Letter dated as of
February 9, 2009, which was amended on December 30, 2010 (as amended, the “Offer
Letter”). Capitalized terms used but not otherwise defined herein shall have the
same meanings as in the Offer Letter.
WHEREAS, the Executive has not undergone a “separation from service” (as defined
under Section 409A of the Code); and
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:
1.Section 1(a) of the Offer Letter is hereby deleted and replaced in its
entirety with the following:
“You will be employed in the position of Senior Vice President, Product
Development and Information Technology & Managing Director, Mobile Services.”
2.Section 3(a) of the Offer Letter is hereby deleted and replaced in its
entirety with the following:
“The Company will pay you an annual base salary (“Base Salary”) of $395,000,
less applicable withholding, payable in equal installments in accordance with
the Company’s regular payroll practices for similarly situated employees, but in
no event less frequently than biweekly in arrears.”
3.    Section 3 of the Offer Letter is hereby amended to add a new subparagraph
(d) as follows:
“In recognition of your agreement to work for the Company as Senior Vice
President, Product Development and Information Technology & Managing Director,
Mobile Services, the Company will pay you a one-time, discretionary cash award
of $150,000 (the “Incentive Award”), less applicable withholdings, no later than
April 20, 2012 (the date on which the Incentive Award is paid, the “Incentive
Award Payment Date”), subject to your continued employment with the Company
through the Incentive Award Payment

#PageNum#

--------------------------------------------------------------------------------


Date; provided, however, that if your employment with the Company is terminated
by the Company for Cause or you terminate your employment other than for Good
Reason, in each case prior to the first (1st) anniversary of the Incentive Award
Payment Date, you shall repay to the Company the entire Incentive Award within
ninety (90) days following your termination of employment with the Company. In
the event the Company is required to initiate any action to seek repayment from
you of the Incentive Award, the Company is entitled to recover all reasonable
attorneys’ fees, expenses and costs associated with the recovery or attempted
recovery of the Incentive Award, including but not limited to those incurred
leading up to the filing of any action. You hereby acknowledge that the
Incentive Award does not constitute “wages” or statutory compensation for
purposes of all applicable law and that the terms and conditions of this Section
3(d) shall be enforceable against you in any court of competent jurisdiction.
You hereby also represent and acknowledge that you have been advised to seek
legal counsel to review the terms and conditions of the Amendment, including but
not limited to this Section 3(d), and have been provided with the opportunity to
do so.”
3.Compliance with Section 409A of the Code. The amendments to the Offer Letter
under this Amendment are intended to comply with or be exempt from Section 409A
of the Code and, accordingly, to the maximum extent permitted, shall be
interpreted in a manner consistent with such intent and with any further
regulatory, administrative or other official guidance under Section 409A of the
Code that addresses the same subject matter. Nothing contained in this Amendment
shall constitute any representation or warranty by the Company regarding
compliance with Section 409A of the Code. The Company has no obligation to take
any action to prevent the assessment of any additional income tax, interest or
penalties under Section 409A of the Code on any person and the Company, its
subsidiaries and affiliates shall not have any liability to you with respect
thereto. The employees or representatives of the Company, its subsidiaries and
affiliates shall not have any personal liability to the Executive with respect
the assessment of any additional income tax under Section 409A of the Code.
4.Entire Agreement. The Offer Letter, together with this Amendment, constitutes
the complete and exclusive understanding of the parties with respect to the
Executive’s employment and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and the
Company.
5.Full Force. Except as set forth in this Amendment, the Offer Letter remains in
full force and effect.
6.Headings. The headings of the paragraphs of this Amendment are inserted for
convenience only and shall not be deemed to constitute part of this Amendment or
to affect the construction thereof.

#PageNum#

--------------------------------------------------------------------------------


7.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.
[Signature Page Follows]



#PageNum#

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.


VONAGE NETWORK LLC
By: _/s/ Barry Rowan_________________
Name: Barry Rowan
Title: VP & Treasurer


EXECUTIVE


_/s/ Nick Lazzaro_____________
